Exhibit 10(a)


Arrow Electronics, Inc.
Performance Stock Unit Award Agreement
Executive Committee


THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (the “Agreement”), effective GRANT
DATE (the “Grant Date”), contains the terms of the grant of Performance Stock
Units by Arrow Electronics, Inc., a New York Corporation (the “Company” or
“Arrow”), to PARTICIPANT NAME (the “Grantee” or “you”) under the Arrow
Electronics, Inc. 2004 Omnibus Incentive Plan (the “Plan”). Capitalized terms
used and not defined in this Agreement have the meanings given to them in the
Plan. The parties agree as follows:
1.General Grant Information. You have received the following grant of
Performance Stock Units:
Target Number of Performance Stock Units: SHARES GRANTED The number of
Performance Stock Units, if any, that ultimately vest will be determined based
on the attainment of the Performance Measures in accordance with the tables
below and subject to the limitations set forth in this Agreement.
Date of Grant: GRANT DATE
Start of Performance Cycle: START DATE
End of Performance Cycle: END DATE
Performance Measures:
Performance Stock Units Eligible for Vesting: The Performance Stock Units shall
become eligible for vesting only if the Company attains the Performance Measure
set forth below. If the Committee fails to certify whether the Performance
Measure was satisfied or determines that the Performance Measure has not been
met, the Performance Stock Units shall be forfeited in their entirety effective
as of immediately prior to the first anniversary of the Grant Date and there
will be no payment of Shares to you related to such Performance Stock Units. The
number of Performance Stock Units that are determined to be eligible for vesting
will be based on the actual results achieved by Arrow through the Performance
Cycle as determined by the Compensation Committee of Arrow’s Board of Directors
(the “Committee”). The maximum number of Performance Stock Units that may vest
is equal to 185% of the Target Number of Performance Stock Units and the number
of Performance Stock Units that vest may be less than the Target Number of
Performance Stock Units, down to zero, with a 15% cut-in.


1    

--------------------------------------------------------------------------------




Performance Measure: The maximum number of Performance Stock Units shall be
eligible to vest if the Company attains for the fiscal year in which the Grant
Date occurs Net Income, as determined in accordance with U.S. Generally Accepted
Accounting Principles, greater than zero dollars. Immediately following the end
of the fiscal year in with the Grant Date occurs, but prior to the first
anniversary of the Grant Date, the Committee shall certify whether or not the
Performance Measure has been met.
Other Performance Measures: The Committee has the authority to apply negative
discretion to reduce or eliminate the number of Performance Stock Units eligible
to vest upon attainment of the Performance Measure. In determining whether to
apply negative discretion, the Committee may consider attainment of the
combination of the following two Performance Measures, as well as their
assessment of performance against key strategic peers and other extraordinary
circumstances:
1.
Arrow 3-year Earnings per Share (EPS) % growth ranked against 3-year EPS %
growth of 7 peer companies (60% weight). The comparison of 2021 EPS vs. 2018 EPS
will determine a payout percentage according to the following grid:



Rank
Payout %
1
175%
2
140%
3
120%
4
110%
5
95%
6
65%
7
25%
8
0%



2.
Arrow’s three-year average Return on Invested Capital (ROIC) versus Arrow’s
Weighted Average Cost of Capital (WACC) (40% Weight). This element will be
calculated based on the threshold, target and maximums approved by the Committee
and as listed below, with linear pro-ration for performance between these
levels:



2    

--------------------------------------------------------------------------------




 
Calculated ROIC less WACC
Threshold (50% payout)
0%
Target (100% payout)
1.5%
Maximum (200% payout)
3.0%



The adjusted payout percentage will be applied to Grantee’s Target Number of
Performance Stock Units to determine the number of Performance Stock Units that
are eligible to vest.
The Committee reserves the right to adjust the number of Performance Stock Units
that are eligible to vest up or down based on its evaluation of Arrow’s
performance against key strategic peers.
2.Vesting. As soon as reasonably practicable after the close of the Performance
Cycle, the Committee shall determine the level of attainment of the Performance
Measures and, based on such determination, the number of Performance Stock Units
eligible for vesting shall be calculated. The Committee’s determination shall be
conclusive and binding on the Participant and the Company. The number of
Performance Stock Units that the Committee determines are eligible to vest shall
vest on the date that the Performance Stock Units are settled in accordance with
Section 3 hereof, provided Grantee remains employed by Arrow (or one of its
Subsidiaries or Affiliates) through that date unless otherwise provided in
Section 4 below.
3.Settlement of Award. Within 30 days of the Committee’s determination of
Performance Stock Units that are eligible to vest as contemplated under Section
2 hereof, Arrow will issue to you one Share for each vested Performance Stock
Unit , as determined in accordance with Sections 1 and 2 above and subject to
this Section 3 and Section 4 below. The foregoing notwithstanding, Performance
Stock Units shall in no event be settled later than March 15th of the calendar
year after the last day of the Performance Cycle. Any fractional Shares will be
rounded to the nearest whole Share.
4.Eligibility for Earned Performance Stock Units. Except for the specific
situations addressed below (in this Section 4), you must be employed by Arrow
(or one of its Subsidiaries or Affiliates) on the date of delivery of the Shares
to vest in Performance Stock Units or be eligible for any payment under this
Agreement.
Retirement. Upon your Retirement from Arrow prior to the date the Performance
Stock Units are contemplated to be settled under Section 3 hereof, a number of
Performance Stock Units shall vest based on the actual attainment of the
Performance Measures in accordance with Sections 1 and 2 hereof and shall be
settled at the time provided under Section 3 hereof (without regard to whether
you are employed on the date of settlement), provided that you do not engage or
become interested in any Competing Business prior to the settlement date
(whether as an owner, partner, director, employee, consultant or otherwise), in
which case the Performance Stock Units will be forfeited and no payment or
delivery of Shares will be made therefor.


3    

--------------------------------------------------------------------------------




Death or Disability. Upon your termination of employment from Arrow by reason of
death or Disability prior to the end of the Performance Cycle, the Target Number
of Performance Stock Units will vest and will be settled within 30 days after
your death or your becoming disabled. Upon your termination of employment by
reason of death or Disability after the end of the Performance Cycle, a number
of Performance Stock Units will vest based on the actual attainment of the
Performance Measures in accordance with Sections 1 and 2 hereof and will be
settled at the time provided under Section 3 hereof.
Change of Control. Upon the termination of your employment by Arrow without
Cause, or by you for Good Reason, in either case occurring within two (2) years
after a Change of Control of Arrow prior to the settlement date under Section 3,
a number of Performance Stock Units will vest based on the actual attainment of
the Performance Measures as determined in accordance with Sections 1 and 2
hereof and be settled within 30 days after such termination or, if earlier, the
time the Performance Stock Units are settled in accordance with Section 3
hereof; provided, however, that if the Committee has not yet determined the
attainment level of the Performance Measures at the time of your termination of
employment, a number of Performance Stock Units equal to the Target Number of
Performance Stock Units will vest and be settled within 30 days after such
termination or on the settlement date contemplated under Section 3 hereof if
such date is earlier.
Vesting following Certain Terminations. Upon your termination of employment from
Arrow under circumstances in which you are receiving severance payments from
Arrow in the form of salary continuation, any Performance Stock Units that are
unvested as of the date of your termination will continue to be eligible to vest
at the same time provided under Section 2 hereof to the extent they are
scheduled to vest during the period you are receiving severance payments,
provided you do not engage or become interested in any Competing Business at any
time prior to the vesting date (whether as an owner, partner, director,
employee, consultant or otherwise), in which case any unvested portion of the
Performance Stock Unit will be forfeited and no payment or delivery of Shares
will be made therefor.
Other Terminations. If your employment ends for any reason (other than described
in this Section 4) before the settlement of this Award, this Award will be
forfeited and there will be no payment or delivery of Shares to you related to
such forfeited Performance Stock Units.
The terms “Cause,” “Change of Control,” “Competing Business,” “Disability,”
“Good Reason,” and “Retirement,” as used in this Agreement are defined in
Section 13 below.
5.Rights of Shareholder. Grantee shall not be entitled to any voting rights or
other rights or privileges of ownership of Shares with respect to the
Performance Stock Units unless and until the Committee has determined the number
of Shares earned under this Agreement, and such earned Shares are actually
delivered to Grantee pursuant to the Agreement.


4    

--------------------------------------------------------------------------------




6.Dividends. In the event that dividends are paid, Grantee will be credited as
of the date each such dividend is paid with additional Performance Stock Units
having a value equal to the aggregate amount of the dividend that would have
been paid with respect to Grantee’s Target Number of Performance Stock Units if
they had been actual Shares, based on the Fair Market Value (as defined in the
Plan) of a Share on the applicable dividend payment date. Such additional
Performance Stock Units shall also be credited with additional Performance Stock
Units as dividends are paid thereafter, and shall be subject to the same
restrictions and conditions as the Performance Stock Unit with respect to which
they were credited.
7.Transferability. Except as otherwise determined by the Committee, Performance
Stock Units granted under this Agreement are not transferable by Grantee,
whether voluntarily or involuntarily, by operation of law or otherwise, during
the Restriction Period, except as provided in the Plan. Any assignment, pledge,
transfer or other disposition, voluntary or involuntary, of the Performance
Stock Units made, or attachment, execution, garnishment, or lien issued against
or placed upon the Performance Stock Units, shall be void.
8.Administration. This Agreement and the rights of Grantee hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon Grantee. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan. You can only
accept and receive the Award by indicating your acceptance of the terms and
conditions set forth in this Agreement. By accepting this Agreement, you accept
and agree to all of its terms. If you do not accept this Agreement your Award
will be forfeited.
9.Arrow Electronics Anti-Hedging Policy. You are required to comply with the
Arrow Electronics Anti-Hedging Policy with respect to transactions in Shares
acquired under the Plan.
10.Personal Data. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Performance Stock Unit grant
materials by and among, as applicable, your employer (the “Employer”), the
Company and its Subsidiaries or Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any stock or directorships held in the Company, details of all
Performance Stock Units or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.


5    

--------------------------------------------------------------------------------




You understand that Data will be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
its Subsidiaries and Affiliates, the Employer and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan including any requisite
transfer of such Data as may be required to a broker or other third party with
whom you may elect to deposit any Shares acquired upon vesting of the
Performance Stock Units. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consent herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consent herein on a purely voluntary basis. If you do
not consent, or if you later seek to revoke your consent, your employment status
or service with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Performance Stock Units or other awards or administer
or maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
11.Nature of Grant. By participating in the Plan, you acknowledge, understand
and agree that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan; (b) the grant of
the Performance Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants, or benefits in lieu of
Performance Stock Units, even if Performance Stock Units have been granted in
the past; (c) all decisions with respect to future grants of Performance Stock
Units, if any, will be at the sole discretion of the Company; (d) the
Performance Stock Unit grant and your participation in the Plan shall not create
a right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Subsidiary or Affiliate and shall
not interfere with the ability of the Company, the Employer or any Subsidiary or
Affiliate, as applicable, to terminate your employment or service relationship
(if any); (e) you are voluntarily participating in the Plan; (f) the Performance
Stock Units are not intended to replace any pension rights or compensation; (g)
the Performance Stock Units, the underlying Shares and the income and value of
same are not part of normal or expected compensation for purposes of


6    

--------------------------------------------------------------------------------




calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments; (h) the future value of the underlying
Shares is unknown, indeterminable and cannot be predicted with certainty; (i) no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Performance Stock Units resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any), and in
consideration of the grant of the Performance Stock Units to which you are
otherwise not entitled, you irrevocably agree never to institute any such claim
against the Company, any of its Subsidiaries or Affiliates or the Employer,
waive your ability, if any, to bring any such claim, and release the Company,
its Subsidiaries and Affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; (j)
unless otherwise agreed with the Company in writing, the Performance Stock
Units, the underlying Shares and the income and value of same are not granted as
consideration for, or in connection with, any service you may provide as a
director of a Subsidiary or Affiliate; (k) for purposes of the Performance Stock
Units, your employment or other service relationship will be considered
terminated as of the date you are no longer actively providing services to the
Company or one of its Subsidiaries or Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in
Section 4 of this Agreement or determined by the Company, your right to vest in
the Performance Stock Units under this Agreement, if any, will terminate as of
such date and will not be extended by any notice period (e.g., your period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any); the
Committee shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of the Performance Stock Unit
grant (including whether you may still be considered to be providing services
while on an approved leave of absence); and (l) the following provisions apply
only if you are providing services outside the United States: (A) the
Performance Stock Units, the underlying Shares, and the income and value of same
are not part of normal or expected compensation or salary for any purpose; and
(B) neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between your local currency and
the U.S. dollar that may affect the value of the Performance Stock Units or of
any amount due to you pursuant to the settlement of the Performance Stock Units
or the subsequent sale of any Shares acquired upon settlement.
12.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.


7    

--------------------------------------------------------------------------------




13.Definitions. For purposes of this Agreement, the following terms will have
the meanings set forth below:
“Cause” means that the Committee, in its sole discretion, determined that you:
(i) intentionally failed to perform your duties for Arrow and that failure
continues after you receive written warning concerning your failure to perform
(this does not mean a mere failure to attain financial goals); (ii) engaged in
illegal conduct or gross misconduct which is significantly and demonstrably
injurious to Arrow; or (iii) violated any provision of Arrow’s Worldwide Code of
Business Conduct and Ethics or of any other written agreement you may have with
Arrow.
“Competing Business” means any business, which, directly or indirectly, provides
the same or substantially similar products or services as those provided by the
organization, business units or groups for which you worked or had
responsibility during your tenure at Arrow or any of its Subsidiaries or
Affiliates.
“Committee” means the Compensation Committee of Arrow’s Board of Directors or a
designated subcommittee thereof.
“Change of Control” means the occurrence of either of the following events: (a)
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company, or (b) a majority of the members of the Company’s Board of Directors is
replaced during a 12-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Company’s Board of Directors
before the date of the appointment or election.
“Disability” means due to illness, injury or a physical or medically recognized
mental condition, (i) you are unable to perform your duties and responsibilities
with reasonable accommodation for 120 consecutive calendar days, or 180 calendar
days during any twelve-month period, as determined by a physician agreed to by
the Company and you, or (ii) you are considered disabled for purposes of
receiving/qualifying for long-term disability benefits under any group long-term
disability insurance plan or policy offered by Company or one of its
Subsidiaries or Affiliates in which you participate.
“Good Reason” means the occurrence of any of the following changes to your
employment, provided that Arrow does not rescind such changes within thirty days
following your written request: (i) a material adverse diminution in your duties
and responsibilities; (ii) your base salary is materially reduced, other than in
connection with a region-wide or company-wide pay cut/furlough program; or (iii)
a material change in the geographic location of your principal place of business
of more than fifty (50) miles from your current location. For the avoidance of
doubt, a mere change in title and/or reporting relationship shall not be grounds
for a claim of “Good Reason.” You will have “Good Reason” to terminate your
employment only if such action is taken during the two year period following a
Change of Control.


8    

--------------------------------------------------------------------------------




“Retirement” means your retirement under a retirement plan of Arrow, or one of
its Subsidiaries or Affiliates, at or after your normal retirement age or, with
the written consent of the Committee, at an early retirement date.
14.Tax Withholding. You acknowledge that, regardless of any action taken by the
Company or, if different, the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Stock Units, including, but not
limited to, the grant, vesting or settlement of the Performance Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends and/or any dividend equivalents; and (b) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Performance Stock Units to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you are subject to
Tax-Related Items in more than one jurisdiction the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (a) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; or (b) withholding from proceeds of the
sale of Shares acquired upon settlement of the Performance Stock Units either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization without further consent); or (c)
withholding in Shares to be issued upon settlement of the Performance Stock
Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum rate is used, any over-withheld amount will be refunded to you in
cash by the Company or Employer (with no entitlement to the Share equivalent) or
if not refunded, you may seek a refund from the local tax authorities. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you are deemed to have been issued the full number of Shares subject
to the vested Performance Stock Units, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the


9    

--------------------------------------------------------------------------------




proceeds of the sale of Shares, if you fail to comply with your obligations in
connection with the Tax-Related Items.
Notwithstanding anything in this Section 14 to the contrary, to avoid a
prohibited acceleration under Section 409A of the Code, if Shares subject to the
Performance Stock Units will be withheld (or sold on your behalf) to satisfy any
Tax-Related Items arising prior to the date of settlement of the Performance
Stock Units for any portion of the Performance Stock Units that is considered
nonqualified deferred compensation subject to Section 409A of the Code, then the
number of Shares withheld (or sold on your behalf) shall not exceed the number
of Shares that equals the liability for Tax-Related Items.
15.Section 409A Compliance. The following provisions shall apply if Grantee is a
U.S. Taxpayer.
Notwithstanding the foregoing provisions of this Agreement, no Shares or amounts
payable hereunder in connection with a termination of your employment that are
subject to Section 409A of the Code as deferred compensation (and do not qualify
for the “short term deferral” or any other exemption under applicable U.S.
Treasury Regulations) and that are payable upon a termination of your employment
(“Separation Payments”) shall be paid unless the termination constitutes a
“separation from service,” within the meaning of Section 409A of the Code. In
addition, if you are a “specified employee,” within the meaning of Section 409A
of the Code, at the time of a separation from service, any Separation Payments
payable in connection with a separation from service shall instead be paid on
the first business day following the earlier to occur of (a) the expiration of
the six (6)-month period following your separation from service or (b) your
death, if necessary to comply with Section 409A of the Code.
The Performance Stock Units are intended to be exempt from or compliant with
Section 409A of the Code and the U.S. Treasury Regulations relating thereto so
as not to subject Grantee to the payment of additional taxes and interest under
Section 409A of the Code or other adverse tax consequences. In furtherance of
this intent, the provisions of this Agreement will be interpreted, operated, and
administered in a manner consistent with these intentions. The Committee may
modify the terms of this Agreement, the Plan or both, without the consent of
Grantee, in the manner that the Committee may determine to be necessary or
advisable in order to comply with Section 409A of the Code or to mitigate any
additional tax, interest and/or penalties or other adverse tax consequences that
may apply under Section 409A of the Code if compliance is not practical. This
Section 15 does not create an obligation on the part of the Company to modify
the terms of this Agreement or the Plan and does not guarantee that the
Performance Stock Units or the delivery of Shares upon vesting/settlement of the
Performance Stock Units will not be subject to taxes, interest and penalties or
any other adverse tax consequences under Section 409A of the Code. In no event
whatsoever shall Arrow or any of its Subsidiaries or Affiliates be liable to any
party for any additional tax, interest or penalties that may be imposed on
Grantee by Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code or for any action taken by the Committee.


10    

--------------------------------------------------------------------------------




16.Governing Law and Venue. The Performance Stock Unit grant and the provisions
of this Agreement are governed by, and subject to, the laws of the State of New
York, without regard to the conflict of law provisions, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York County, or the federal courts for the United
States for the Southern District of New York, where this grant is made and/or to
be performed.
17.Foreign Asset/Account, Exchange Control and Tax Reporting. You may be subject
to foreign asset/account, exchange control and/or tax reporting requirements as
a result of the acquisition, holding and/or transfer of Shares or cash
(including dividends, dividend equivalents and the proceeds arising from the
sale of Shares) derived from your participation in the Plan, to and/or from a
brokerage/bank account or legal entity located outside your country. The
applicable laws of your country may require that you report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You acknowledge that you
are responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult your personal legal advisor on this matter.
18.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.
19.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
20.Language. If you have received this Agreement or any other document related
to this Agreement translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
21.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


11    

--------------------------------------------------------------------------------




22.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.
23.Appendix. Notwithstanding any provisions in the Agreement, the Performance
Stock Units shall be subject to the additional terms and conditions set forth in
any appendix to this Agreement (the “Appendix”) for your country. Moreover, if
you relocate to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
the Agreement.
24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Performance Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
The parties have entered into this Agreement as of the date first written above
by signing where indicated below.


Arrow Electronics, Inc.
By: /s/ Gregory Tarpinian
Gregory Tarpinian
SVP and General Counsel





                            
PARTICIPANT NAME




12    